Citation Nr: 0406404	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to April 
1969.  He died in November 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for the cause of the veteran's death.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The appellant and her representative assert that the 
medications the veteran took for his service-connected 
schizophrenia caused his weight to go from 185 pounds to 300 
pounds, and that this "service related" massive weight gain 
materially contributed to the myocardial infarction that 
caused his death.  

A review of the record on appeal shows that the veteran died 
in November 2000 of an acute myocardial infarction while at 
Olympia Fields Osteopathic Hospital.  See November 2000 
Certificate of Death.  Thereafter, the appellant reported 
that the veteran received his healthcare treatment from the 
following providers:  Dr. Mark Sinibaldi; Dr. Erlinda Siwas; 
Palos Community Hospital; the Chicago VA medical center; and 
Dr. Voltolina.  See July 2002 letter from the appellant.  A 
review of the record also shows a 1995 information request 
from the Social Security Administration to the RO and a 
February 1996 letter from Dr. Sinibaldi in which he reported 
treating the veteran since August 1995.

The record shows that the RO obtained the veteran's treatment 
records from Palos Community Hospital and Dr. Voltolina.  The 
record on appeal also shows that the RO was notified that a 
search of the Chicago VA medical center failed to locate any 
treatment records of the veteran.  The record does not, 
however, show that the RO requested the veteran's terminal 
hospital records from Olympia Fields Osteopathic Hospital or 
medical records from the Social Security Administration.  
Moreover, the record on appeal does not show that the RO 
specifically notified the appellant when it failed to receive 
Drs. Sinibaldi and Siwas treatment records, despite the 
appellant having told the RO that she had arranged for these 
records to be sent to them.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides, in relevant 
part, that "the Secretary shall make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain . . . [and] . . . whenever 
the Secretary, after making such reasonable efforts, is 
unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim . . ."  
38 U.S.C.A.§§ 5103A(b)(1), (b)(2) (West 2002).

Therefore, a remand is required for the RO to undertake the 
following actions: notify the appellant that it has not 
received the veteran's records from the Social Security 
Administration, Drs. Sinibaldi, and Siwas, as well as Olympia 
Fields Osteopathic Hospital.  Further, the RO must request 
authorizations to obtain the private treatment records; 
associate with the record on appeal all of the above records; 
and notify the appellant that, except for the Social Security 
Administration records, it is ultimately her responsibility 
to see that VA get these records and, if it does not, her 
claim will be adjudicated without them.  Id.

Lastly, if given the above development results in securing 
additional pertinent evidence then the physician who provided 
the October 2002 VA medical opinion should be asked to re-
review the record on appeal and asked if he wishes to provide 
an addendum to his earlier opinion.

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); 
the Veterans Benefits Act of 2003; and 
any other applicable legal precedent. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the appellant 
and notify her that it has not received 
all of the veteran's treatment records 
from Drs. Sinibaldi, and Siwas as well as 
Olympia Fields Osteopathic Hospital.  The 
RO should ask her to execute 
authorizations for each of these 
providers.  The RO should also notify the 
appellant that it is ultimately her 
responsibility to see that VA receives 
these records and, if it does not, her 
claim will be adjudicated without them.  
The RO should then attempt to obtain all 
records for which appellant provided 
fully executed authorizations.  If any of 
the requested records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant notified in writing.

4.  The RO should contact the appellant 
and request that she identify the name, 
address, and approximate (beginning and 
ending) dates of all other VA and non-VA 
health care providers who treated the 
veteran for cardiovascular disease, or 
any risk factor for cardiovascular 
disease to include Type II diabetes 
mellitus in view of the veteran's service 
in Vietnam.  The RO must inform the 
appellant that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof.  The RO should obtain 
all records identified by the appellant 
that have not already been associated 
with the record on appeal.  The aid of 
the appellant in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claim's file, and the appellant 
notified in writing.

5.  If any additional pertinent records 
are obtained in connection with the above 
development, the RO should make 
arrangements for the claims file to be 
forwarded to the physician that provided 
the October 2002 medical opinion.  If he 
is not available a new review should be 
conducted.  In any event, the examining 
cardiologist, based on a review of the 
entire claims folder, including all new 
evidence, should answer the following:

i.  Does the newly obtained 
evidence, when looked at in 
connection with the rest of the 
record on appeal, change any of the 
opinions provided in the October 
2002 statement?

ii.  If so, provide an addendum to 
the October 2002 medical opinion 
which fully explains any and all 
changes in opinion.

iii.  If not, say so.

6.  After the development requested has 
been completed, the RO should review the 
opinions provided to ensure that they are 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R.. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

